Case 2:18-cv-03273-SJF-AKT Document 36 Filed 09/09/19 Page 1 of 1 PageID #: 288

                                                                DLA Piper LLP (US)
                                                                444 W est Lake Street
                                                                Suite 900
                                                                Chicago, Illinois 60606-0089
                                                                www.dlapiper.com

                                                                Norman M. Leon
                                                                Norman.Leon@dlapiper.com
                                                                T 312.368.2192
                                                                F 312.630.6322


                                             September 9, 2019

VIA E-MAIL & E-FILING

Michael Taubenfeld, Esq.
FISHER TAUBENFELD LLP
225 Broadway, Ste. 1700
New York, New York 10007

       Re:      Carbajal, et al. v. 7-Eleven, Inc. & Choe Yong Min,
                Case No. 2:18-cv-03273 (SJF)(AKT)

Dear Counsel:

       Enclosed please find the following documents in the above-referenced matter:

       •     Defendant 7-Eleven, Inc.’s (“7-Eleven”) Notice of Motion for Summary
             Judgment (the “Motion”);
       •     7-Eleven’s Memorandum of Law in support of the Motion;
       •     7-Eleven’s Rule 56.1 Statement of Undisputed Material Facts;
       •     the Declaration of Norman M. Leon, dated September 9, 2019, with supporting
             exhibits annexed thereto;
       •     the Declaration of Daniel Soper, dated September 9, 2019; and
       •     the Declaration of Deborah Edwards, dated August 31, 2019.

Pursuant to the Individual Rules of the Honorable Sandra J. Feuerstein, only a copy of this cover
letter is being filed with the Court today via ECF. Once the motion is fully briefed, 7-Eleven will
file all papers via ECF.

                                      Very truly yours,

                                      /s/ Norman M. Leon
                                      Norman M. Leon


Enc.
cc: The Honorable Sandra J. Feuerstein, U.S.D.J. (via e-filing)
     Gabrielle Vinci (counsel for defendant Choe Yong Min)
